UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March31, 2011 o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE EXCHANGE ACT For the transition period fromto Commission file number 001-15757 IMAGEWARE SYSTEMS, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 33-0224167 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) 10815 Rancho Bernardo Rd., Suite 310 San Diego, CA 92127 (Address of Principal Executive Offices) (858) 673-8600 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesoNox Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filero Non-accelerated filer o Smaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-12 of the Exchange Act).YesoNox The number of shares of Common Stock, with $0.01 par value, outstanding on February 1, 2012 was 67,898,916 IMAGEWARE SYSTEMS, INC. INDEX Page PART I.
